Exhibit 99.1 IMM EDIATE RELEASE Contact: Dennis G. Moore FOR: Senior Vice President Chief Financial Officer (856) 532-6603 6000 Central Highway Pennsauken, NJ 08109 J & J SNACK FOODS REPORTS THIRD QUARTER SALES AND EARNINGS Pennsauken, NJ, July 25, 2016 - - J & J Snack Foods Corp. (NASDAQ-JJSF) today announced sales and earnings for the third quarter ended June 25, 2016. Sales for the third quarter decreased about 1/4 of one percent to $278.0 million from $278.7 million in last year’s third quarter. Net earnings increased 10% to $26.8 million in the current quarter from $24.5 million last year. Earnings per diluted share increased to $1.43 for the third quarter from $1.30 last year. Operating income increased 4% to $40.4 million in the current quarter from $38.8 million in the year ago quarter. For the nine months ended June 25, 2016, sales increased 2% to $730.5 million from $716.5 million in last year’s nine months. Net earnings increased 10% to $55.4 million this year from $50.4 million last year for the nine months. Earnings per diluted share increased to $2.95 from $2.68 last year. Operating income increased 6% to $82.1 million this year from $77.2 million last year for the nine months. Effective with this release, our earnings press release will contain detailed financial statements and commentary relating to our quarterly results of operations. In connection with this change in practice, we expect to file our quarterly reports on Form 10-Q on the third business day following our quarterly press release. Gerald B. Shreiber, J & J’s President and Chief Executive Officer, commented, “Although we are pleased that our earnings for the third quarter and nine months are higher than last year, we are disappointed with our lack of sales growth.” J&J Snack Foods Corp.is a leader and innovator in the snack food industry, providing nutritional and affordable branded niche snack foods and beverages to foodservice and retail supermarket outlets. Manufactured and distributed nationwide, our principal products include SUPERPRETZEL, BAVARIAN BAKERY and other soft pretzels, ICEE and SLUSH PUPPIE frozen beverages, LUIGI’S, PHILLY SWIRL, MINUTE MAID* frozen juice bars and ices, WHOLE FRUIT sorbet and frozen fruit bars, MARY B’S biscuits and dumplings, DADDY RAY’S fig and fruit bars, CALIFORNIA CHURROS and TIO PEPE’S churros, PATIO Burritos and other handheld sandwiches, THE FUNNEL CAKE FACTORY funnel cakes, and several cookie brands within COUNTRY HOME BAKERS. For more information, please visit us at www.jjsnack.com. * MINUTE MAID is a registered trademark of The Coca-Cola Company - more - J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (in thousands, except per share amounts) Three months ended Nine months ended June 25, June 27, June 25, June 27, Net Sales $ 277,981 $ 278,724 $ 730,541 $ 716,484 Cost of goods sold 185,895 188,328 505,871 498,037 Gross Profit 92,086 90,396 224,670 218,447 Operating expenses Marketing 23,721 23,201 63,714 62,674 Distribution 19,006 20,429 54,784 55,583 Administrative 8,530 7,910 23,857 22,897 Other general expense 392 45 239 67 51,649 51,585 142,594 141,221 Operating Income 40,437 38,811 82,076 77,226 Other income (expense) Investment income (loss) 981 ) 3,118 2,579 Interest expense & other ) Earnings before income taxes 41,387 38,724 85,100 79,717 Income taxes 14,596 14,262 29,743 29,362 NET EARNINGS $ 26,791 $ 24,462 $ 55,357 $ 50,355 Earnings per diluted share $ 1.43 $ 1.30 $ 2.95 $ 2.68 Weighted average number of diluted shares 18,705 18,823 18,765 18,815 Earnings per basic share $ 1.44 $ 1.31 $ 2.97 $ 2.70 Weighted average number of basic shares 18,615 18,691 18,646 18,683 J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) June 25, September 26, (unaudited) Assets Current assets Cash and cash equivalents $ 104,321 $ 133,689 Marketable securities held to maturity 9,667 - Accounts receivable, net 114,543 102,649 Inventories 94,906 82,657 Prepaid expenses and other 5,109 6,557 Deferred income taxes 3,332 3,266 Total current assets 331,878 328,818 Property, plant and equipment, at cost Land 2,496 2,496 Buildings 26,741 26,741 Plant machinery and equipment 225,055 210,728 Marketing equipment 274,371 266,047 Transportation equipment 7,490 6,866 Office equipment 21,739 20,586 Improvements 34,529 28,725 Construction in progress 4,919 9,486 Total Property, plant and equipment, at cost 597,340 571,675 Less accumulated depreciation and amortization 414,872 399,621 Property, plant and equipment, net 182,468 172,054 Other assets Goodwill 86,442 86,442 Other intangible assets, net 41,895 45,819 Marketable securities held to maturity 96,197 66,660 Marketable securities available for sale 29,440 39,638 Other 2,913 3,504 Total other assets 256,887 242,063 Total Assets $ 771,233 $ 742,935 Liabilities and Stockholders' Equity Current Liabilities Current obligations under capital leases $ 363 $ 273 Accounts payable 65,866 59,206 Accrued insurance liability 10,705 10,231 Accrued liabilities 5,587 5,365 Accrued compensation expense 14,608 15,318 Dividends payable 7,257 6,723 Total current liabilities 104,386 97,116 Long-term obligations under capital leases 1,327 1,196 Deferred income taxes 43,657 43,789 Other long-term liabilities 813 915 Stockholders' Equity Preferred stock, $1 par value; authorized 10,000,000 shares; none issued - - Common stock, no par value; authorized, 50,000,000 shares; issued and outstanding 18,618,000 and 18,676,000 respectively 21,756 31,653 Accumulated other comprehensive loss ) ) Retained Earnings 612,720 579,163 Total stockholders' equity 621,050 599,919 Total Liabilities and Stockholders' Equity $ 771,233 $ 742,935 J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Nine months ended June 25, June 27, Operating activities: Net earnings $ 55,357 $ 50,355 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation of fixed assets 25,526 24,013 Amortization of intangibles and deferred costs 4,304 4,445 Share-based compensation 1,735 1,625 Deferred income taxes ) ) Loss on sale of marketable securities 582 1,904 Other 493 ) Changes in assets and liabilities net of effects from purchase of companies Increase in accounts receivable ) ) Increase in inventories ) ) Decrease (increase) in prepaid expenses 1,419 ) Increase in accounts payable and accrued liabilities 6,566 8,980 Net cash provided by operating activities 71,348 66,552 Investing activities: Payment for purchases of companies, net of cash acquired - ) Purchases of property, plant and equipment ) ) Purchases of marketable securities ) ) Proceeds from redemption and sales of marketable securities 11,008 39,968 Proceeds from disposal of property and equipment 1,578 1,322 Other 308 ) Net cash used in investing activities ) ) Financing activities: Payments to repurchase common stock ) ) Proceeds from issuance of stock 3,634 2,174 Payments on capitalized lease obligations ) ) Payment of cash dividend ) ) Net cash used in financing activities ) ) Effect of exchange rate on cash and cash equivalents ) ) Net (decrease) increase in cash and cash equivalents ) 34,788 Cash and cash equivalents at beginning of period 133,689 91,760 Cash and cash equivalents at end of period $ 104,321 $ 126,548 Three months ended Nine months ended June 25, June 27, June 25, June 27, (unaudited) (in thousands) Sales to External Customers: Food Service Soft pretzels $ 44,410 $ 42,920 $ 125,943 $ 124,737 Frozen juices and ices 18,564 19,331 37,850 38,604 Churros 15,819 14,979 43,452 42,568 Handhelds 7,047 5,853 20,371 16,055 Bakery 74,475 79,643 221,500 224,865 Other 8,833 4,522 15,507 9,242 Total Food Service $ 169,148 $ 167,248 $ 464,623 $ 456,071 Retail Supermarket Soft pretzels $ 7,136 $ 7,431 $ 25,611 $ 27,460 Frozen juices and ices 26,038 29,421 48,009 52,298 Handhelds 3,813 4,667 11,121 14,115 Coupon redemption ) Other 852 420 2,143 986 Total Retail Supermarket $ 37,013 $ 41,128 $ 84,973 $ 92,048 Frozen Beverages Beverages $ 44,352 $ 44,990 $ 102,966 $ 99,278 Repair and maintenance service 18,398 17,270 53,105 48,303 Machines sales 8,942 7,696 23,911 19,771 Other 128 392 963 1,013 Total Frozen Beverages $ 71,820 $ 70,348 $ 180,945 $ 168,365 Consolidated Sales $ 277,981 $ 278,724 $ 730,541 $ 716,484 Depreciation and Amortization: Food Service $ 5,777 $ 5,267 $ 16,846 $ 15,782 Retail Supermarket 288 283 862 849 Frozen Beverages 4,095 4,052 12,122 11,827 Total Depreciation and Amortization $ 10,160 $ 9,602 $ 29,830 $ 28,458 Operating Income: Food Service $ 24,619 $ 20,479 $ 59,041 $ 51,621 Retail Supermarket 4,266 6,406 7,825 9,607 Frozen Beverages 11,552 11,926 15,210 15,998 Total Operating Income $ 40,437 $ 38,811 $ 82,076 $ 77,226 Capital Expenditures: Food Service $ 5,961 $ 9,315 $ 19,470 $ 20,065 Retail Supermarket 140 $ - 339 62 Frozen Beverages 7,385 $ 6,932 17,412 14,053 Total Capital Expenditures $ 13,486 $ 16,247 $ 37,221 $ 34,180 Assets: Food Service $ 563,571 $ 541,314 $ 563,571 $ 541,314 Retail Supermarket 26,110 26,711 26,110 26,711 Frozen Beverages 181,552 174,901 181,552 174,901 Total Assets $ 771,233 $ 742,926 $ 771,233 $ 742,926 Results of Operations Net sales decreased $743,000 or about 1/4 of 1% to $277,981,000 for the three months and increased $14,057,000 or 2% to $730,541,000 for the nine months ended June 25, 2016 compared to the three and nine months ended June 27, 2015. FOOD SERVICE Sales to food service customers increased $1,900,000 or 1% in the third quarter to $169,148,000 and increased $8,552,000 or 2% for the nine months. Soft pretzel sales to the food service market increased 3% to $44,410,000 in the third quarter and increased 1% to $125,943,000 in the nine months with sales increases and decreases in the third quarter spread among our customers and with sales of $1.2 million under an already ended limited time offer program to a new restaurant chain customer. Soft pretzel sales to restaurant chains were 13% higher compared to last year’s quarter primarily due to the above mentioned sales and for the nine months, soft pretzel sales to restaurant chains were marginally higher than last year. Frozen juices and ices sales decreased 4% to $18,564,000 in the three months and were down 2% to $37,850,000 in the nine months with lower sales to one customer accounting for the entire decrease in both periods. Churro sales to food service customers increased 6% to $15,819,000 in the third quarter and were up 2% to $43,452,000 for the nine months with sales increases and decreases spread among our customers. Sales of bakery products decreased $5,168,000 or 6% in the third quarter to $74,475,000 and decreased $3,365,000 or 1% for the nine months. Sales to one customer were down $4.4 million in the quarter compared to last year as the customer added a secondary supplier. We expect sales to this customer to be down approximately $1 million a month through January 2017. Sales of handhelds increased $1,194,000 or 20% in the quarter with the sales increase split among two customers and $4,317,000 or 27% for the nine months with 90% of the increase coming from sales to one customer. Sales of funnel cake increased $4,463,000 or 109% in the quarter to $8,570,000 and $6,559,000 or 81% to $14,651,000 for the nine months primarily due to increased sales to school food service and to sales of $3.8 million in the third quarter to a new restaurant chain customer. We do not expect additional funnel cake sales to this customer until the second quarter of our fiscal year 2017. Sales of new products in the first twelve months since their introduction were approximately $14 million in this quarter and $24 million in the nine months. Price increases accounted for approximately $900,000 of sales in the quarter and $6.8 million in the nine months and net volume increases, including new product sales as defined above, accounted for approximately $1.0 million of sales in the quarter and $1.7 in the nine months. Operating income in our Food Service segment increased from $20,479,000 to $24,619,000 in the quarter and increased from $51,621,000 to $59,041,000 in the nine months. Operating income for both periods benefitted from lower marketing expenses, lower ingredient costs, significantly increased volume of our handhelds and funnel cake products, pricing and more favorable product mix and was hurt by higher group health insurance costs and lower volume of our frozen juices and ices and bakery products. RETAIL SUPERMARKETS Sales of products to retail supermarkets decreased $4,115,000 or 10% to $37,013,000 in the third quarter and decreased $7,075,000 or 8% to $84,973,000 in the nine months. Soft pretzel sales for the third quarter were down 4% to $7,136,000 with sales increases and decreases spread over our customer base and products and were down 7% to $25,611,000 for the nine months. About one third of the pretzel sales decline in the nine month period was due to the discontinuance of SUPERPRETZEL BAVARIAN Soft Pretzel Bread and lower sales to two customers accounted for roughly 90% of the balance of the decline. Sales of frozen juices and ices decreased $3,383,000 or 11% to $26,038,000 in the third quarter and were down 8% to $48,009,000 for the nine months. Increased trade spending to introduce WHOLE FRUIT Organic juice tubes and new PHILLY SWIRL products and general declines in sales of our existing PHILLY SWIRL products accounted for all of the sales decline in frozen juices and ices in the nine months and over 80% of the decline in the third quarter. PHILLY SWIRL sales were down in both periods primarily because of lower sales to a customer in Canada due to the stronger US dollar, lower sales to one warehouse club store which carried fewer SKUS this year and decreased sales to one retail supermarket customer of a product that is being discontinued. We expect a significant improvement of sales of PHILLY SWIRL products in our fourth quarter compared to last year.
